DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following Office Action is in response to the RCE filed on 01/05/2021. Claims 1-13, 15-19, 21-22, 26-29 are pending in the application. Claims 1-13, 15-19, 21-22 and 26-29 have been rejected as set forth below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, the following limitations have been interpreted according to the structure recited in the specification (please note that the cited paragraphs correspond to the paragraphs of the PG-Pub of the application (US 2015/0343290 A1)). 
1) Means of imparting Electro-Magnetic Force (EMF) (Claims 1, 13 and 15): 
	. Alternator: ¶ [0024], ¶ [0051], ¶ [0056]
	. Eddy Current Brake: ¶ [0025], ¶ [0056]- ¶ [0057]
	. Others: ¶ [0038], ¶ [0056] 
¶ [0056] recites: “It should be appreciated that the alternator may be replaced with any controllable means for imparting EMF capable of effecting the rolling resistance of the wheel to which it is engaged. Such means include but are not limited to magnetic braking, DC motors, eddy current brakes, homopolar generators, choke devices or slotted or unslotted motors.”

2) Communication Means (Claims 5-7): ¶ [0047]
¶ [0047] recites: “The electronic control unit 14 preferably also comprises an electronic communication means, preferably the communication means is capable of both wireless and/or wired forms of communication. Preferred wireless forms of communication may comprise but not be limited to Ant+, Bluetooth or 802.11X networks. Preferred wired forms of communication may comprise USB, serial or parallel connections.”


3) Means of rectifying alternating current (Claim 16): ¶ [0051] 
¶ [0051] recites: “FIG. 2 shows a block diagram of the variable resistance unit 16 in accordance with a preferred embodiment of the present invention. The variable resistance unit 16 comprises a means for imparting Electro-Magnetic Force (EMF) in this case an alternator 25, a 3-phase rectifier 26, a DC filter 28, a DC/DC converter 30, a Pulse Width Modulation (PWM) controller 32 and a load 34. The variable resistance unit 16 is connected to the electronic control unit 14, via the communications means, the operation of the variable control unit 16 being affected by the electronic control unit 14.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-11, 13, 21-22, 26-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean et al. (US 2011/0254673 A1) in view of Ratti et al. (US 2011/0133542 A1) and Curodeau (US 2012/0169154 A1). 
Regarding claim 1, Jean teaches a cycling training device comprising: an electronic control unit (2): and a variable resistance unit comprising: an electrical load comprising a means for storing electrical energy (4, ¶ [60]); and a means of imparting Electro-Magnetic Force (EMF) (3) capable of applying variable rolling resistance to a wheel of a bicycle (Fig. 1, ¶ [13], 3¶ [24], ¶ [60]), wherein the variable resistance unit is mounted on or in a hub of the wheel (Fig. 1, ¶ [24], ¶ [86], the variable resistance unit is at least partially mounted on or in a hub of the wheel of the bicycle (see Fig. 1)) such that effective rolling resistance of the bicycle to pedaling by a user is electronically variable whilst a physical distance on a real terrain is ridden on the bicycle that is non-stationary (abstract, ¶ [13], ¶ [22], ¶ [29], ¶ [53]- ¶ [60], ¶ [74], ¶ [86]).    

Jean is silent about the variable resistance unit (including the means for storing electrical energy and the means of imparting EMG) being mounted entirely on or in a hub of the wheel. 
Regarding claim 1, Ratti teaches a cycling training device comprising: an electronic control unit (i.e. 1050, ¶ [11]- [12], ¶ [180]-[182], ¶ [223]): and a variable resistance unit comprising: an electrical load comprising a means for storing electrical energy (113 (including 113a-d)); and a means of imparting Electro-Magnetic Force (EMF) (135, abstract, [146]) capable of applying variable rolling resistance to a wheel of unit is mounted entirely on or in a hub of the wheel such that effective rolling resistance of the bicycle to pedaling by a user is electronically variable whilst a physical distance on a real terrain is ridden on the bicycle that is non-stationary (Fig. 1A-1B, abstract, ¶ [22], ¶ [79], ¶ [143], ¶ [149]-[150], ¶ [179], ¶ [181]-[182], ¶ [211]-[213], ¶ [221], ¶ [227]-[229]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jean’s invention wherein the variable resistance unit is mounted entirely on or in a hub of the wheel as taught by Ratti in order to avoid large bulky battery pack and wiring harness on the bicycle frame and therefore provide a more compact while efficient apparatus for the user (see Ratti ¶ [5]). 
Jean as modified by Ratti teaches a plurality of devices/systems/components can be mounted on or in a hub of the bicycle wheel (Ratti: Figs. 1A-3B, abstract, ¶ [8]). Jean as modified by Ratti is silent about the electrical load comprising a heat sink, wherein the heat sink is mounted on or in the wheel hub. 
Regarding claim 1, Curodeau teaches a cycling device comprising: an electronic control unit (40/71), a means of imparting Electro-Magnetic force (motor 12) and an electrical load, wherein the electrical load comprises a heat sink (44) and is mounted (along with the motor) on or in the wheel hub (Figs. 8B and 10).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jean’s invention in view of Ratti wherein the electrical 
Regarding claim 2, Jean as modified by Ratti and Curodeau teaches wherein the variable rolling resistance is applied in accordance with the user's training program (Jean: abstract, ¶ [22], ¶ [36], ¶ [29]- [34], ¶ [46]- [60], ¶ [75]-[78]; Ratti: ¶ [228]).
Regarding claim 3, Jean as modified by Ratti and Curodeau teaches wherein the electronic control unit comprises a central processor (Jean: 5, ¶ [0023]; Ratti: ¶ [182], ¶ [223], a smart phone (i.e. 1050), tablet, laptop, each inherently has a processor), display (Jean: Fig. 1, ¶ [0081]; Ratti: ¶ [182], ¶ [223], the smart phone (i.e. 1050), tablet, laptop, each inherently has a display) and buttons (Jean: Fig. 1, ¶ [0036], ¶ [0070]; Ratti: ¶ [182], ¶ [223], a smart phone (i.e. 1050), tablet, laptop, each inherently has buttons).  
Regarding claim 4, Jean as modified by Ratti and Curodeau teaches wherein the display and buttons are integrated into a touch screen (Ratti: the smartphone (1050) shown in Fig. 10C, has the display and buttons integrated into a touch screen).   
Regarding claim 5, Jean as modified by Ratti and Curodeau teaches wherein the electronic control unit further comprises a communication means (Jean: ¶ [0023], ¶ [0086]; Ratti: ¶ [11], ¶ [180], ¶ [224]).  
Regarding claim 6, Jean as modified by Ratti and Curodeau teaches wherein the communication means further comprises a wireless means of communicating with the variable resistance unit (Ratti: ¶ [180]- [182], ¶ [224]).  
Regarding claim 7, Jean as modified by Ratti and Curodeau teaches wherein the communication means further comprises a wireless means of communicating with a personal computer (Jean: Fig. 1, ¶ [23], ¶ [82], ¶ [89]).  

Regarding claim 9, Jean as modified by Ratti and Curodeau teaches wherein the mobile computing device is a smart phone (Ratti: (i.e. 1050), ¶ [180]-[182], ¶ [224]).    
Regarding claim 10, Jean as modified by Ratti and Curodeau teaches wherein the cycling training device further comprises at least one biometric sensor means (Jean: 12) arranged to capture biometric data from the user (Jean: ¶ [0025]).    
Regarding claim 11, Jean as modified by Ratti and Curodeau teaches wherein the biometric sensor means is arranged to detect heart rate (Jean: ¶ [0025]).    
Regarding claim 13, Jean as modified by Ratti and Curodeau teaches wherein the means of imparting Electro-Magnetic Force (EMF) capable of affecting the rolling resistance of the wheel is an alternator (Jean: ¶ [0060]).    
Regarding claim 21, Jean as modified by Ratti and Curodeau teaches wherein the variable resistance unit further comprises a sensor means arranged to measure physical and electrical characteristics of the variable resistance unit (Ratti: ¶ [207]).  
Regarding claim 22, Jean as modified by Ratti and Curodeau teaches wherein the variable resistance unit is arranged to generate electricity during part of its normal operation (Jean: ¶ [60]; Ratti: ¶ [10], ¶ [12], ¶ [83], ¶ [181], ¶ [211], ¶ [228]).     
Regarding claim 26, Jean as modified by Ratti and Curodeau teaches wherein the sensor means are arranged to measure at least one of: electrical resistance, electrical impedance, voltage output, and current output (Ratti: ¶ [161], ¶ [207]).    

Regarding claim 29, Jean as modified by Ratti and Curodeau teaches wherein the variable resistance unit is arranged on a rear wheel of the bicycle (Jean: ¶ [0086]; Ratti: Fig. 10A).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean in view of Ratti and Curodeau as applied to claims 1 and 10 above, and further in view of Dube et al. (US 2008/0071436 A1).
Jean as modified by Ratti and Curodeau is silent about wherein the biometric sensor means is arranged to detect respiration rate. 
Regarding claim 12, Dube teaches a cycling training device comprising an electronic control unit (106, 206, 306 and 330, Figs. 1-3), and a variable resistance unit comprising a motor/generator (102, 202, 302, Figs. 1-3) mounted on or in a hub of a wheel (103) of a bicycle (100, Fig. 1), the cycling training device comprising at least one biometric sensor means arranged to capture biometric data from the user (¶ [0039], ¶ [0045], ¶ [0051], ¶ [0052]), wherein the biometric sensor means is arranged to detect respiration rate (¶ [0039], ¶ [0052]), wherein the variable resistance unit further comprises a sensor means arranged to measure physical and electrical characteristics of the variable resistance unit (¶ [0039]),  wherein the sensor means are arranged to measure at least one of: electrical resistance,5Application Serial No. 14/649,061Docket No.: 2430-3 PCT/US Mailed in October 3, 2018 electrical impedance, voltage output, and current output (¶ [0115]), wherein the sensor means are arranged to measure at least 
   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jean’s invention in view of Ratti and Curodeau wherein the biometric sensor means is arranged to detect respiration rate as taught by Dube in order to provide the user with a more detailed information of his/her performance and to better monitor user’s condition and control the device accordingly to prevent the user from any potential harm.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean in view of Ratti and Curodeau as applied to claim 1 above, and further in view of Matsuhashi (JP 2000316272 A).
Jean as modified by Ratti and Curodeau is silent about the means of imparting EMF being an eddy current brake. 
Regarding claim 15, Matsuhashi teaches a cycling training device comprising a variable resistance unit comprising a means of imparting Electro-Magnetic Force (EMF) (30), wherein the means of imparting EMF is an eddy current brake (Figs. 1 and 8, ¶ [22]- ¶ [23], ¶ [36]- ¶ [40], ¶ [42]- ¶ [44]).  
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify/substitute Jean’s invention/means of imparting EMF in view of Ratti and Curodeau wherein the means of imparting EMF is an eddy current brake as taught by Matsuhashi in order to reduce the overall cost of the device, furthermore, substituting one type of resistance (means of imparting EMF) with another .  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean in view of Ratti and Curodeau as applied to claims 1 and 13 above, and further in view of Lassanske et al. (US 2003/0073546 A1). 
Jean as modified by Ratti and Curodeau is silent about a means for rectifying alternating current being a 3-phase rectifier (as stated in the specification, see above).
Regarding claim 16, Lassanske teaches a variable resistance unit that comprises a means for rectifying alternating current (abstract, ¶ [0073]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jean’s invention in view of Ratti and Curodeau wherein the variable resistance unit further comprises a means for rectifying alternating current (3-phase rectifier) as taught by Lassanske in order to convert the alternating current into a direct current to be used for various components of the system while increasing the power efficiency of the system.   

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean in view of Ratti and Curodeau as applied to claims 1, 13, above, and further in view of Buchanan et al. (US 5,910,714).
Jean as modified by Ratti and Curodeau is silent about wherein the variable resistance unit further comprises a DC filter, a DC converter and a Pulse Width Modulation.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jean’s invention in view of Ratti and Curodeau wherein the variable resistance unit further comprises a DC filter, a DC converter, a Pulse Width Modulation as taught by Buchanan in order to better and more efficiently control and achieve various/desired speeds of the bicycle. 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean in view of Ratti and Curodeau as applied to claims 1, 13, 21 and 26 above, and further in view of Morishima (JP 2005145309 A1). 
Jean as modified by Ratti and Curodeau is silent about wherein the sensor means constantly calculates the electrical resistance of a load.

	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jean’s invention in view of Ratti and Curodeau wherein the sensor means constantly calculates the electrical resistance of a load as taught by Morishima in order to better control the amount of current provided to the motor, to reliably determine the decrease in discharge capacity quickly, suppress the discharge and continue with appropriate control of the device (see Morishima ¶ [6], ¶ [10]-[11]).


Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-19, 21-22 and 26-29 have been considered but are in part moot in view of the new grounds of rejection or not persuasive. In response to applicant’s statement regarding claim interpretations under 35 USC 112(f) and that “means of rectifying alternating current” would be understood to have a broader form than just a three-phase rectifier, the Examiner would like to mention that nowhere in the specification has the applicant recited other types of rectifiers as the means of rectifying the alternating current. The specification has only recited a 3-phase rectifier as the means for rectifying the alternating current. As previously mentioned, the broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
In response to applicant’s arguments regarding claim 1 and that in Jean the battery is located on the frame and in Buchanan the battery is on the frame and the heat sink would be located in close proximity to the battery and therefore would not be mounted on the hub, the Examiner would like to mention the followings. Buchanan has not been relied upon for teaching the limitations of claim 1, rather Jean in view of Ratti and Curodeau are used to teach the limitations of claim 1. With respect to the limitations of claim 1 reciting: “a variable resistance unit comprising: an electrical load comprising a heat sink and a means for storing electrical energy, and a means of imparting EMF…wherein the variable resistance unit is mounted entirely on or in a hub of the wheel”, Jean teaches a variable resistance unit comprising an electrical load comprising a means for storing electrical energy (battery 4) and a means of imparting EMF (motor/alternator, 3). The motor/alternator (3), as part of the variable resistance unit, is mounted on the wheel hub (Fig. 1). Ratti teaches a means for storing electrical energy 

Applicant’s arguments regarding Galasso, Scarborough and Belio are moot since none of these references have been used in the rejection of the claims. 
In response to applicant’s arguments regarding Dube failing to teach the limitations of claim 1 including the variable resistance unit being mounted in or on a hub of a wheel and includes a means for storing electrical energy and heat sink, the Examiner would like to mention that Dube has not been used to teach the limitations of claim 1. However, Dube still teaches a biometric sensor that detects respiration rate (¶ 
In response to applicant’s arguments regarding Lassanske failing to teach the limitations of claim 1 including the variable resistance unit being mounted in or on a hub of a wheel and includes a means for storing electrical energy and heat sink, the Examiner would like to mention that Lassanske has not been relied upon for teaching such limitations. However, Lassanske still a variable resistance unit that comprises a means for rectifying alternating current (abstract, ¶ [0073]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Jean’s invention in view of Ratti and Curodeau wherein the variable resistance unit further comprises a means for rectifying alternating current (3-phase rectifier) as taught by Lassanske in order to convert the alternating current into a direct current to be used for various components of the system while increasing the power efficiency of the system.   
In response to applicant’s arguments regarding claim 1 and that Matsuhashi fails to teach a variable resistance unit, the Examiner would like to mention that Matsuhashi has not been used to teach the limitations of claim 1. Matsuhashi has been used to teach an Eddy current brake as a means of imparting EMF as recited in claim 15. It would have been obvious to a person of ordinary skill in the art at the time the invention 
	In response to applicant’s arguments regarding Jean being directed to different problems than the ones addressed by the present invention, and the function of jean of braking is secondary and is for the purpose of recharging the battery, the Examiner would like to mention that Jean as modified by Ratti and Curodeau still teaches the limitations of the claim and that Jean still provides variable resistance for the user while exercising. Furthermore, Ratti also teaches various modes including an exercise mode in which the motor acts as a generator and provides variable resistance (see above for further details). 
	In response to applicant’s arguments regarding Jean not providing a variable resistance, and stating that the recited portions of Jean does not state that the braking of the vehicle is variable, the Examiner would like to mention the followings. Jean in ¶ [13] recites: “The motor thus delivers varying amounts of assistance and, preferably, over at least a portion of the route, it opposes the effort delivered by the user in order to achieve the target values. The method of the invention may thus be used to force the user to make concentric efforts and/or eccentric efforts”, and in Jean in ¶ [53]-[59] teaches providing the user with exercise programs When the user starts pedaling along the planned route, the control program 2 periodically determines the effort delivered by the electric motor 3 that either relieves the user or opposes the effort exerted by the user so as to comply with the distribution of the target values for the effort to be delivered by the user and for the physiological parameter. It should be noted that when the electric motor 3 opposes advance of the bicycle 1, it is in an alternator configuration enabling it to recharge the battery 4”. The amount of (assistance and) resistance provided are controlled to comply with the target values (also see other recited paragraphs provided above). Also note that providing assistance can correspond to providing less/lower resistance. 

	In response to applicant’s arguments under the “Battery as a load” section, stating that the battery is not used as the primary electrical load in the present application, the Examiner would like to mention that the claim as currently presented does not exclude the battery as a means of storing electrical energy, being part of the electrical load. In fact, as mentioned above, the specification lacks any structure for the “means of storing electrical energy”. The specification only recites that the means for storing electrical energy may be configured to act as a power source. As such, a battery as recited by Jean, Ratti and Curodeau is a means for storing energy that may act as a power source. The claim as currently recited requires an electrical load that comprises a heat sink and a means for storing electrical energy which are taught by Jean in view of Ratti and Curodeau. In response to applicant’s arguments regarding the purpose of the 
In response to applicant’s arguments regarding claim 2 and that Jean does not teach the variable resistance being applied in accordance with the user’s training program, the Examiner respectfully disagrees and would like to refer the applicant to abstract, ¶ [22], ¶ [36], ¶ [29]- [34], ¶ [46]- [60] and ¶ [75]-[78] of Jean. Furthermore, Ratti also teaches such limitations in ¶ [228]. 
In response to applicant’s arguments regarding claim 21, and that it is not reasonable to presume that sensors of Buchannan which are particular to a battery charge controller and control circuit for motor torque control would be a type suitable in application of the present invention, the Examiner would like to mention that Buchanan has not been relied upon for teaching the limitations of claim 21, rather Ratti is used to teach such limitations (see above). However, Buchannan still teaches such limitations 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0243349 A1 to Nomura (pertinent to claim 15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784